                                          Case 4:20-cv-05640-YGR Document 116 Filed 10/06/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EPIC GAMES, INC.,
                                   7                                                         Case No. 4:20-cv-05640-YGR
                                                         Plaintiff,
                                   8
                                                  v.                                         CASE SCHEDULING AND PRETRIAL ORDER
                                   9
                                         APPLE INC.,
                                  10
                                                         Defendant.                          Re: Dkt. No. 105
                                  11

                                  12           TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13           The Court hereby sets a bench trial date in this action including related pretrial deadlines.

                                  14   These dates have been set considering myriad factors, including: the parties’ submissions; the

                                  15   efficiencies achieved by discovery having been conducted in the related matters, In re Apple

                                  16   iPhone Antitrust, 4:11-cv-06714-YGR (N.D. Cal.), and Donald R. Cameron, et. al. v. Apple Inc.,

                                  17   4:19-cv-03074-YGR (N.D. Cal.) (collectively, the “Related Matters”); the parties’ decision to

                                  18   request a bench trial; and the Court’s anticipated jury trial schedule in the summer of 2021 given

                                  19   the backlog created by the ongoing coronavirus (COVID-19) pandemic.

                                  20           Accordingly, for the foregoing reasons, the Court HEREBY SETS the following trial and

                                  21   pretrial dates:

                                  22

                                  23                                               SCHEDULE
                                  24    NON-EXPERT DISCOVERY CUTOFF:                           February 15, 2021

                                  25    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                 Opening: February 15, 2021
                                  26
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                 Rebuttal: March 15, 2021
                                  27    WITH FRCP 26(A)(2)(B):

                                  28
                                         Case 4:20-cv-05640-YGR Document 116 Filed 10/06/20 Page 2 of 3




                                   1    EXPERT DISCOVERY CUTOFF:                               March 31, 20211

                                   2    DISPOSITIVE MOTIONS2 / DAUBERT MOTIONS To
                                                                                               None to be filed without conference
                                        BE HEARD BY:
                                   3
                                        COMPLIANCE HEARING (SEE BELOW)                         April 2, 2021 at 9:00 a.m.
                                   4

                                   5    JOINT PRETRIAL CONFERENCE STATEMENT:                   April 9, 2021

                                   6    PRETRIAL CONFERENCE:                                   Wednesday, April 21, 2021 at 9:00 a.m.

                                   7    TRIAL DATE AND LENGTH:                                 Monday, May 3, 2021 at 8:30 a.m.
                                                                                               (Bench Trial)
                                   8

                                   9          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall

                                  10   meet and confer in advance of the Pretrial Conference. The Compliance Hearing is intended to

                                  11   confirm that counsel have reviewed the Court’s Pretrial Setting Instructions and are in compliance

                                  12   therewith. Five (5) business days prior to the date of the compliance hearing, the parties shall file
Northern District of California
 United States District Court




                                  13   a one-page JOINT STATEMENT confirming they have complied with this requirement or

                                  14   explaining their failure to comply. If compliance is complete, the parties need not appear and the

                                  15   compliance hearing will be taken off calendar. Failure to do so may result in sanctions.

                                  16          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  17   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  18   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  19          The Court will determine closer to the trial date whether the bench trial will be conducted

                                  20   in person or virtually or some combination thereof. Production of exhibits to the Court will be

                                  21   impacted depending on the resolution of this issue.

                                  22          In preparation for the case management conference scheduled for October 19, 2020, the

                                  23   parties should meet and confer and formulate recommendations to streamline trial issues and

                                  24   briefing, including whether briefing on certain legal issues should be staged in advance of the trial.

                                  25
                                              1
                                               To the extent that the parties need to supplement exhibits already filed with the Court in
                                  26   compliance with the Court’s standing orders, the parties should work cooperatively to do so.
                                  27          2
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28   summary judgment.

                                                                                         2
                                         Case 4:20-cv-05640-YGR Document 116 Filed 10/06/20 Page 3 of 3




                                   1   In addition, the Court is interested in the potential overlap with the Related Matters. Accordingly,

                                   2   the parties are instructed to meet and confer with counsel in the Related Matters as well. A case

                                   3   management conference is scheduled in each of those actions at the same time.

                                   4          By October 15, 2020, the parties shall jointly file one proposed agenda to inform the

                                   5   combined case management conference, even if it includes matters unique to a particular action.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 6, 2020

                                   8                                                   ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                   9                                                          UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
